                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF IOWA
                             PROCEEDING MEMO AND ORDER

IN RE:                                       )
                                             )   Chapter 11
VEROBLUE FARMS USA, INC.,                    )
                                             )   Bankruptcy No. 18-01297
         Debtor.                             )

Date of Hearing: October 18, 2019

APPEARANCES:

For Debtor: Dan Childers and Robert Lang
For Parties-In-Interest: Thomas Fawkes for Mark T. Iammartino as Trustee of VBF Trust; Brandon
       Schwartz and Michael Schwartz for Cassels Brock & Blackwell LLP

NATURE OF PROCEEDING:                      In Court        X Telephonic

   1)    Withdrawal of Claim #21 (Doc. 609)
   2)    Withdrawal of Claim #21 (Doc. 610)
   3)    Withdrawal of Claim #21 (Doc. 611)
   4)    Withdrawal of Claim #21 (Doc. 612)
   5)    Withdrawal of Claim #21 (Doc. 613)

IT IS ORDERED THAT:

The Withdrawal of Claims is GRANTED. This withdrawal does not effect any arguments to be made
on jurisdiction.

Further, the withdrawal of the claims is with prejudice.
                   October 21, 2019
Dated and Entered ________________________



                                              ____
                                             Thad J. Collins, Bankruptcy Judge
